Citation Nr: 0410991	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  02-17 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether the veteran's net worth exceeds the limit for receiving 
improved pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran had active service from April 1943 to October 1945.

This case comes to the Board of Veterans' Appeals (Board) from a 
November 2001 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which 
denied the veteran's claim for disability pension benefits because 
of his net worth.

In March 2002, the veteran filed his notice of disagreement (NOD) 
and requested review by a Decision Review Officer (DRO).  In 
August 2002, the RO issued its statement of the case (SOC).  In 
the veteran's November 2002 substantive appeal (VA Form 9) he 
claimed that his medical expenses were costing well beyond his 
monthly income and his assets were rapidly being depleted.  
Further, he claimed that several of his certificates of deposit 
(CDs) were co-owned and could not be liquidated. 

The RO deferred the rating decision and requested that the veteran 
submit additional information regarding the depletion of his 
assets and the ownership of his CDs.  After receiving the 
requested information, the RO issued its January 2004 supplemental 
statement of the case (SSOC) continuing its prior denial of his 
claim for disability pension benefits.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an equitable 
disposition of the veteran's appeal.

2.  The veteran was born in November 1924.  In 2001, he was 76 
years old with an estimated life expectancy of 9.9 years.  In 
January 2004, he was 79 years old with an estimated life 
expectancy of 8.4 years.


3.  The veteran has reported financial investments of at least 
$112,208.50.

4.  Under these circumstances, it is reasonable that some portion 
of the corpus of the estate be consumed to pay for the veteran's 
maintenance.


CONCLUSION OF LAW

The veteran's net worth is a bar to payment of improved disability 
pension benefits.  38 U.S.C.A. §§ 1522(a), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.274, 3.275 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of submitting 
a well-grounded claim and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. 
App. 370, 
373-74 (2002).
 
Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
revisited the requirements imposed upon VA by the VCAA.  The Court 
held, among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Id. at 422.  

In this case, the veteran was provided the required VCAA notice by 
letter of September 2001, which was prior to the RO's initial 
denial in November 2001.  So this was in accordance with the 
holding in Pelegrini.  

The Court also held in Pelegrini that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  This new "fourth 
element" of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1) (2003).

Here, although the September 2001 VCAA notice letter that was 
provided to the appellant does not contain the precise language 
specified by the Pelegrini Court in its description of the "fourth 
element" of the VCAA notification requirement, the Board finds 
that the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  Moreover, in a recent 
precedent opinion of VA's General Counsel it was held that the 
language in Pelegrini stating that VA must request all relevant 
evidence in the claimant's possession was dictum and, thus, not 
binding.  See VAOGC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA).

With respect to the VCAA letter of September 2001, the veteran was 
requested to respond within 60 days.  38 C.F.R. § 3.159(b)(1) 
(2003) was recently invalidated by the U.S. Court of Appeals for 
the Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 
2003).  The offending regulatory language suggested that an 
appellant must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period provided 
in 38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, which 
is similar to the 60-day response time alluded to above in the 
RO's September 2001 letter, was invalid because it was 
inconsistent with the statute.  

The PVA decision created some confusion about whether VA could 
actually decide claims prior to the expiration of the one-year 
statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to this, 
VA had issued implementing regulations that allowed VA to decide a 
claim 30 days after sending a VCAA notification letter, see 38 
C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 2297, 
the Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 
and 5103, the provisions of law that deal with VA's duties to 
notify and assist claimants.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

In particular, the Act clarifies that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice period.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)).  The effective date of that provision is November 9, 
2000, the date of enactment of the VCAA.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(c)).  The new law does 
not require VA to send a new notice to claimants.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective retroactive to 
the date of the VCAA, they effectively overturn, or invalidate, 
the Federal Circuit's holding in PVA and, thus, preclude any 
possible due process violations, even if the veteran's appeal was 
ongoing during this change in the law.  Cf. Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Information and evidence received by the RO as a basis for its 
determination includes estimates of the veteran's expenses and 
income in October 2001 and February 2003.  He also submitted 
documents and account statements for each of his assets listed in 
his VA Form 21-526 application for pension.  Furthermore, although 
offered, he declined his opportunity for a hearing to provide oral 
testimony in support of his claim.  38 C.F.R. § 20.700(a) (2003).  
So the facts pertinent to this claim have been properly developed.  
Accordingly, the Board will address the merits of the claim.

Factual Background

A June 2001 letter from Dr. Hayes indicates the veteran has 
advanced chronic obstructive pulmonary disease (COPD), primarily 
of an emphysematous nature.  He also has cervical spondylosis, 
labile blood pressure, benign prostatic hypertrophy, and 
peripheral neuropathy.  As a result of these disabilities, the 
physician stated that the veteran had marked limitations in his 
physical activity.

In June 2001, the veteran submitted a claim for pension benefits 
(VA Form 21-526).  His assets included $14,500 in CDs, $13,309.43 
in Investment Retirement Accounts (IRAs), and $93,000 in American 
Express bonds.  His total net worth was valued at $120,809.43.  
His monthly income included $700 from Social Security, $228 from 
his, among other things, IRAs and bonds, and $62.50 from dividends 
and interest.  His total monthly income was $990.50.  

An October 2001 list of the veteran's monthly expenses (VA Form 
21-8049) totaled $1101.75, and his monthly medical expenses listed 
in his VA Form 21-526 of June 2001 were $595.15.  Thus, his total 
monthly expenses were $1,696.90.

A November 2001 estate determination noted the veteran was 76 
years old, and the RO determined his life expectancy was 9.9 
years.  He did not have any dependents.  His monthly expenses 
exceeded his income by $706.40.  Given his assets valued at 
$120,809.43, it would take him 14.25 years to deplete his net 
worth.  

In his substantive appeal (VA Form 9), the veteran stated that his 
medical expenses were costing him well beyond his monthly income 
and that his assets were being rapidly depleted.  He stated that 
his assets would soon fall below $80,000.  He stated that several 
of his CDs were co-owned and he could not liquidate them.

In January 2004, the RO reevaluated the veteran's net worth.  The 
RO determined that he had a total net worth of $121,765 consisting 
of:  

Metlife stock
$6,359 (as of 1/2004)
Duke Power stock
$5,945 (as of 1/2004)
American Express Mutual Funds
$17,052 (as of 10/2003)
American Express Annuities
$45,223.82 (as of 10/31/03)
Central Carolina Bank CDs
$47,185.32 (as of 11/2003)
TOTAL
$121,765

In support of his claim, the veteran submitted documentation from 
Central Carolina Bank & Trust Co., showing the ownership, 
maturity, and account balance for each of his CDs in November 
2003.  Three of the five CDs were co-owned with his daughter and 
totaled $19,112.99.  Fifty percent of the value of these three CDs 
was $9,556.50.  Two of the CDs were owned solely by him and 
totaled $28,072.33.  It does not appear from the record that the 
RO considered the co-ownership of the three CDs in determining his 
net worth.

Based on the information he provided, an RO net worth review in 
January 2004 estimated that the veteran's monthly expenses were 
$1,564.  His monthly income was $743.60.  So his monthly expenses 
exceeded his income by $820.40.  

In January 2004, the veteran was 79 years old and had a life 
expectancy of 8.4 years.  The RO estimated that it would take 
12.36 years to deplete his net worth of $121,765.  

Governing Laws and Regulations

Pension shall be denied or discontinued when the corpus of the 
veteran's estate, and of his spouse, are such that under all the 
circumstances, including consideration of the annual income of 
him, his spouse, and his children, it is reasonable that some part 
of the corpus of his estate be consumed for his maintenance.  38 
U.S.C.A. § 1522(a) (West 2002); 38 C.F.R. § 3.274(a) (2003).

The terms "corpus of estate" and "net worth" mean the market 
value, less mortgages or other encumbrances, of all real and 
personal property owned by the claimant, except the claimant's 
dwelling (single family unit), including a reasonable lot area, 
and personal effects suitable to and consistent with the 
claimant's reasonable mode of life.  38 C.F.R. § 3.275(b) (2003). 

In determining whether some part of the claimant's estate or 
combined estate should be consumed for the claimant's maintenance, 
consideration will be given to the amount of the claimant's income 
together with the following:  1) whether the property can be 
readily converted into cash at no substantial sacrifice; 2) life 
expectancy; 3) number of dependents who meet the definition of 
member of the family; and 4) potential rate of depletion, 
including unusual medical expenses.  38 C.F.R. § 3.275(d) (2003).

The Board notes that no specific dollar amount can be designated 
as excessive net worth.  What constitutes excessive net worth is a 
question of fact for resolution after consideration of the facts 
and circumstances in each case.  See M21-1, Part IV, Chapter 
16.04(c)(2).  When the totality of the circumstances indicates 
that the corpus of the veteran's estate is large enough that it 
would be reasonable to consume a part of the corpus for his 
maintenance, the law provides that pension benefits should not be 
paid.  38 U.S.C.A. § 1522 (West 2002); 38 C.F.R. § 3.274(a) 
(2003). 

Legal Analysis

According to the RO's January 2004 analysis, the veteran's net 
worth was valued at $121,765 and it would take him 12.36 years to 
deplete it.  He had no dependents and his life expectancy was 8.4 
years.  Under these circumstances, the Board finds that it would 
be reasonable to expect him to utilize his financial resources to 
meet his expenses.

The veteran argues that his CDs are co-owned and not readily 
accessible.  Indeed, records confirm that three of his CDs are co-
owned with his daughter and 50 percent of the value of these CDs 
is estimated to be $9556.50.  If co-ownership is taken into 
account, his net worth would be estimated at $112,208.50, and it 
would take approximately 11.4 years to deplete these assets.  But 
even considering his 
co-ownership of these CDs and the fact that taxes and penalties 
would reduce the actual cash value of these investments, he would 
still be able to convert these investments into significant cash 
assets.

The veteran has expressed concern that his medical expenses will 
soon deplete the financial resources that he has worked all his 
life to obtain.  While the Board is sympathetic to his concerns, 
the purpose of the pension program is to aid veterans and their 
dependents who are unable to provide themselves the basic 
necessities.  And based on the information he has provided, this 
is not the situation with him.  His financial resources, if fully 
exploited, are sufficient to meet his basic needs.  It is 
inconsistent with the intent of the pension program to allow a 
claimant, as here, to collect a pension while simultaneously 
retaining a sizeable estate.

Bear in mind that, if, as he suspects, the veteran's net worth 
becomes significantly depleted in the future, he may again file a 
claim for pension benefits and submit the appropriate financial 
documentation.  Since, however, for the reasons stated, he does 
not have sufficient financial limitations presently, the 
preponderance of the evidence is against his claim, and the 
benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

The veteran's net worth is a bar to receiving improved pension 
benefits.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



